       Case 2:20-cv-01168-WJ-CG Document 28 Filed 07/20/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BOBBIE GIBSON,

             Plaintiff,

v.                                                         No. CV 20-1168 WJ/CG

SUNDANCE SERVICES, LLC, et al.,

             Defendants.

     ORDER SETTING TELEPHONIC PRE-SETTLEMENT STATUS CONFERENCE

       THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a pre-settlement status conference will be held by telephone on

September 15, 2021, at 1:30 p.m. Parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

       IT IS SO ORDERED.


                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
